DETAILED ACTION
This Office Action is in response to Application filed on 04 November 2021.
Claims 1-8 are pending. The Claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation unit that sets”, “a display unit that displays” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnizler, U.S. Patent App. Pub. 2020/0396021, hereinafter referred to as “Schnizler”.

Referring to claim 1, Schnizler discloses a test apparatus including symbol error rate with signals using non-return-to-zero, NRZ, and analyzes forward error correction, FEC (See paragraphs 0019, 0020, 0043). Schnizler discloses an error analyzer comparing the expected bit the received bit (See paragraph 0023). - An error rate measuring apparatus that inputs a Non Return to Zero (NRZ) signal of a known pattern as a test signal to a device under test, receives a signal from the device under test with the input of the test signal, and measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the received signal and the test signal, the error rate measuring apparatus comprising: 
Schnizler discloses the use of FEC codeword and symbols and tune one or more parameters for transmitting (See paragraphs 0022 and 0084). - an operation unit that sets a codeword length and an FEC symbol length of the FEC as a setting parameter to the signal received from the device under test corresponding to a communication standard of the device under test; 
Schnizler discloses displaying the symbol error information (See paragraph 0071). - a display unit that displays bit string data obtained by converting the signal received from the device under test on a display screen; 
Schnizler discloses determining symbol position and symbol error information including various parameters (See paragraph 0043 and 0083). - codeword position calculation means for, from the FEC symbol length, codeword head symbol information indicating that a head symbol of a codeword is present, the codeword length, and a position of a cursor on the display screen, calculating position information of a codeword indicating a position of the symbol currently selected by the cursor in a codeword and a position of the codeword in the received signal; and 
Schnizler discloses the symbol analyzer generating symbol error information and displaying it on the display (See paragraph 0071). - display control means for displaying the position information of the codeword calculated by the codeword position calculation means on the display screen.

Referring to claim 2, Schnizler discloses a test apparatus including symbol error rate with signals using pulse amplitude modulation (PAM-4), and analyzes forward error correction, FEC (See paragraphs 0001, 0019, 0020, 0043). Schnizler discloses an error analyzer comparing the expected bit the received bit (See paragraph 0023). - An error rate measuring apparatus that inputs a Pulse Amplitude Modulation 4 (PAM4) signal of a known pattern as a test signal to a device under test, receives a signal from the device under test with the input of the test signal, and measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the received signal and the test signal, the error rate measuring apparatus comprising: 
Schnizler discloses the use of FEC codeword and symbols and tune one or more parameters for transmitting (See paragraphs 0022 and 0084). - an operation unit that sets a codeword length and an FEC symbol length of the FEC as a setting parameter to the signal received from the device under test corresponding to a communication standard of the device under test; 
Schnizler discloses displaying the symbol error information (See paragraph 0071). Schnizler discloses the PAM-4 symbol includes a most significant bit and least significant bit (See paragraph 0020). - a display unit that displays most significant bit string data and least significant bit string data of each piece of symbol string data obtained by converting the signal received from the device under test in parallel on a display screen; 
Schnizler discloses determining symbol position and symbol error information including various parameters (See paragraph 0043 and 0083). - codeword position calculation means for, from the FEC symbol length, codeword head symbol information indicating that a head symbol of a codeword is present, the codeword length, and a position of a cursor on the display screen, calculating position information of a codeword indicating a position of the symbol currently selected by the cursor in a codeword and a position of the codeword in the received signal; and 
Schnizler discloses the symbol analyzer generating symbol error information and displaying it on the display (See paragraph 0071). - display control means for displaying the position information of the codeword calculated by the codeword position calculation means on the display screen.

Referring to claim 5, Schnizler discloses a testing method including symbol error rate with signals using non-return-to-zero, NRZ, and analyzes forward error correction, FEC (See paragraphs 0019, 0020, 0043). Schnizler discloses an error analyzer comparing the expected bit the received bit (See paragraph 0023). - A codeword position display method for an error rate measuring apparatus that inputs a Non Return to Zero (NRZ) signal of a known pattern as a test signal to a device under test, receives a signal from the device under test with the input of the test signal, and measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the received signal and the test signal, the codeword position display method comprising: 
Schnizler discloses the use of FEC codeword and symbols and tune one or more parameters for transmitting (See paragraphs 0022 and 0084). - a step of setting a codeword length and an FEC symbol length of the FEC as a setting parameter to the signal received from the device under test corresponding to a communication standard of the device under test; 
Schnizler discloses displaying the symbol error information (See paragraph 0071). - a step of displaying bit string data obtained by converting the signal received from the device under test on a display screen of a display unit; 
Schnizler discloses determining symbol position and symbol error information including various parameters (See paragraph 0043 and 0083). - a step of, from the FEC symbol length, codeword head symbol information indicating that a head symbol of a codeword is present, the codeword length, and a position of a cursor on the display screen, calculating position information of a codeword indicating a position of the symbol currently selected by the cursor in a codeword and a position of the codeword in the received signal; and 
Schnizler discloses the symbol analyzer generating symbol error information and displaying it on the display (See paragraph 0071). - a step of displaying the position information of the codeword calculated by the codeword position calculation means on the display screen.

Referring to claim 6, Schnizler discloses a testing method including symbol error rate with signals using pulse amplitude modulation (PAM-4), and analyzes forward error correction, FEC (See paragraphs 0001, 0019, 0020, 0043). Schnizler discloses an error analyzer comparing the expected bit the received bit (See paragraph 0023). - A codeword position display method for an error rate measuring apparatus that inputs a Pulse Amplitude Modulation 4 (PAM4) signal of a known pattern as a test signal to a device under test, receives a signal from the device under test with the input of the test signal, and measures whether or not a forward error correction (FEC) operation of the device under test is possible based on a comparison result of the received signal and the test signal, the codeword position display method comprising: 
Schnizler discloses the use of FEC codeword and symbols and tune one or more parameters for transmitting (See paragraphs 0022 and 0084). - a step of setting a codeword length and an FEC symbol length of the FEC as a setting parameter to the signal received from the device under test corresponding to a communication standard of the device under test; 
Schnizler discloses displaying the symbol error information (See paragraph 0071). Schnizler discloses the PAM-4 symbol includes a most significant bit and least significant bit (See paragraph 0020). - a step of displaying most significant bit string data and least significant bit string data of each piece of symbol string data obtained by converting the signal received from the device under test in parallel on a display screen of a display unit; 
Schnizler discloses determining symbol position and symbol error information including various parameters (See paragraph 0043 and 0083). - a step of, from the FEC symbol length, codeword head symbol information indicating that a head symbol of a codeword is present, the codeword length, and a position of a cursor on the display screen, calculating position information of a codeword indicating a position of the symbol currently selected by the cursor in a codeword and a position of the codeword in the received signal; and 
Schnizler discloses the symbol analyzer generating symbol error information and displaying it on the display (See paragraph 0071). - a step of displaying the position information of the codeword calculated by the codeword position calculation means on the display screen.

Allowable Subject Matter
Claims 3 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,699,009 to Ainspan et al.
- Dual-mode NRZ/PAM4 receiver
U.S. Patent 10,567,123 to Pepper
- Evaluating link quality using FEC
U.S. Patent App. Pub. 2015/0207574 to Schoen et al.
- PAM bit error test and measurement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        December 9, 2022